Citation Nr: 1222109	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a low back disorder. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

These matters come to the Board of Veterans' Appeals (Board) from an October 2011 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an October 2011 Joint Motion for Remand, vacated a March 2011 Board decision denying entitlement to service connection for low back disorder and an acquired psychiatric disorder, and remanded the matters for action complying with the joint motion.  

As a matter of background, these matters were initially before the Board on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied the Veteran's claims.  The Veteran appealed the denial, giving rise to the Joint Motion and Court Order that have returned the matter to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the matters on appeal were remanded by the Court for action in compliance with the instruction in the joint motion.  Based on review of the claims folder, the Board finds that additional development is in order prior to adjudication of the matters. 

The parties to the Joint Motion for Remand identified two major concerns arising from the Board's March 2011 decision.  The parties first determined that the Board failed to provide adequate reasons and bases for why it did not seek another VA medical opinion regarding the etiology of the Veteran's low back disorder following an October 2008 positive, but inadequate, medical opinion from the Veteran's treating VA physician.  Although the Board had previously sought and obtained a May 2008 VA spine examination, which contained a diagnosis for degenerative disc disease and a medical conclusion based on review of the medical literature and the medical records associated with this claim, the parties assert that further development regarding the favorable October 2008 medical nexus opinion is required.  

The parties next observed that the Board failed to address the theory of secondary service connection, whether the Veteran's acquired psychiatric disorder was caused or aggravated by his low back disorder, that had been raised by the record.  Although the Veteran did not explicitly assert a secondary theory of entitlement, the parties argued that based on the findings contained in the report of a May 2008 VA psychiatric examination that the Veteran had multiple stressors, including back pain, that could contribute to his current diagnosed depression, the Board was obligated to consider a theory of secondary service connection.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009)(the U.S. Court of Appeals for the Federal Circuit held that where a claimant raised the basic issue of service connection, the Board was obligated to consider direct as well as secondary service connection if those theories were raised by the record.); see also Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)(VA is obligated to determine all potential claims raised by the evidence). 

The Board notes that following the October 2011 Court Order and Joint Motion for Remand, the Veteran has submitted additional evidence in support of his claims.  The record now contains the report of an April 2012 private medical evaluation by Dr. G.L.W., which contains a positive medical nexus opinion regarding both the Veteran's claimed low back and acquired psychiatric disorders.  Although Dr. W. noted that his medical opinions were based on the findings obtained from a review of the record and a clinical interview of the Veteran, he failed to provide an adequate rationale in which he discussed any of the pertinent medical evidence of record that weighed against a favorable nexus opinion.  

Regarding the Veteran's claim for service connection for a low back disorder, the Board finds that the claims folder should be sent to an appropriate specialist to obtain another medical opinion on whether the Veteran's low back disorder (identified as degenerative disc disease and moderate spondylosis) is related to his period of service, to include any back injury he sustained in service.  In doing so, the VA examiner should be asked to address any discrepancies or clarify any inconsistencies contained in the previous medical opinion regarding this matter.  Specifically, the VA is asked to consider the findings contained in the May 2008 VA examination report, the statements from his treating VA physicians dated in October 2008, June 2009, and April 2010, as well as the other medical evidence that identifies at least six intervening back injuries since the Veteran's separation from service. 

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, a disability that is proximately due to, the result of, or aggravated by a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board notes that the Court in Allen v. Brown, supra, has stated that the definition of "aggravation" of pre-existing injury or disease for VA purposes is the same one utilized when analyzing a claim of whether a nonservice-connected disorder has been aggravated by a service-connected disability subsequent to service.  Id.   An injury or disease will be considered to have been "aggravated" by a service-connected disability where there is an increase in disorder, unless there is a specific finding that the increase in disorder is due to the natural progress of the disease.  See 38 C.F.R. § 3.306.

The Board notes that the Veteran has not been provided with VCAA notice on how to substantiate his claim for service connection for an acquired psychiatric disorder on a secondary basis, nor provided an opportunity to submit medical evidence which supports that assertion.  VCAA notice should be provided on remand. 

Further, the Board finds that a new VA psychiatric examination is needed.  Given the additional favorable, but inadequate, medical evidence contained in Dr. W.'s April 2012 private medical evaluation report, another VA examination is necessary to determine whether the Veteran's depression is related to his period of service, to include as secondary to his low back disorder

Prior to any examination, the RO/AMC should obtain any outstanding records of pertinent VA or private treatment identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder on a secondary basis.

2.  The RO/AMC should seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records. 

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and indicating why such attempts were not fully successful. 

3.  After all the available records have been obtained, the RO/AMC should again arrange for the Veteran's claims folder to be reviewed by a VA examiner for the purpose of preparing a medical opinion that addresses the etiology of the Veteran's low back disorder.  Specifically, the medical opinion should address whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's low back disorder is related to his period of service, to include any in-service back injury he sustained. 
Any study that the examiner deems appropriate in conjunction with the medical opinion should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this medical opinion.  This fact should be so indicated in the report.  

Following a review of the record, the VA examiner should provide a medical opinion as to the likelihood that the current low back disorder is at least as likely as not (a 50% degree of probability or higher) related to some aspect of the Veteran's period of service, including the in-service back injury.  The examiner is specifically asked to provide an explanation of his or her reasoning, based on the evidence, in support of any opinion rendered.  

In doing so, the examiner is asked to comment on the back complaints and treatment shown in the Veteran's service treatment records in 1971 and the other medical nexus evidence of record, including the May 2008 VA examiner's opinion, the statements from his treating VA physician dated in October 2008, June 2009, and April 2010, and the private medical statement dated in April 2012. 

4.  After completion of 1, 2, and 3 above, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder found.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to completion of the report), and all clinical findings should be reported in detail. 

The examiner should identify any psychiatric disorder(s) found on examination.  For any such diagnosed disorder, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is the result of injury or disease incurred or aggravated by (a) disease or injury during active duty or (b) is proximately due to, or is aggravated, by any of the Veteran's service-connected disabilities.  If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

The examiner should clearly outline the rationale for any opinion or conclusion expressed and all clinical findings should be reported in detail. If any requested medical opinion cannot be given, the examiner should state the reason(s) why. 

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
JENNIFER HWA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


